Title: From Thomas Jefferson to John Wayles Eppes, 11 April 1798
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Philadelphia Apr. 11. 98.
          
          My last letter from Maria was of Mar. 20. & from yourself of Feb. 8. the dates of my latest to Maria were of Apr. 1. Mar. 7. and to yourself of Feb. 18. you have seen in the papers the resolutions proposed by mr Sprigg, the first of which was that under existing circumstances it is not expedient to resort to war with France. it is very uncertain how this would have been decided. but the communication of the papers from our envoys by the President, of which I inclose you a copy, has altered the aspect of that resolution. you will see that in these communications some demands have been made of a large sum of money from us as a amulet, or satisfaction for the President’s speech in May last. it was thought that were we now to resolve it is not expedient to resort to war, it might imply an acquiescence under their demand to purchase a peace. therefore the resolution has been postponed. still however the communications do not offer a single motive the more for going to war. there are as you will see some swindling propositions for a sum of £50,000 from certain inofficial characters, which probably were meant for themselves alone, or for themselves & Taleyrand (whose character we have always known to be very corrupt) but there is not the smallest ground to believe the Directory knew any thing of them. in the case of the Portuguese minister, where similar propositions were made & acceded to by him, he was imprisoned by the Directory, as soon as they knew it, as having attempted corruption. it is evident on the whole that the President’s speech is the only obstacle to an amicable negociation, that satisfaction being given them for this by disavowals, acknolegements or money, they are willing to proceed to arrangements of our other differences & even to settle & acknolege themselves debtors for spoliations. the members of Congress had very generally fixed their minds on the last of this month for adjournment. these papers however seem to unfix their ideas in some degree. the peace party are of opinion they should agree to all reasonable measures of internal defence, but to nothing external. but I fear they are not strong enough to hold that ground. it is the opinion of many that we must absolutely resort to a land tax, to meet the expences of the war measures which the war-party are endeavoring to force on us. should this take place, we shall be greatly delayed here. we have a report from Boston yesterday that the frigate built there was sunk in the storm of the 3d instant, her portholes having been left open. but it is not yet entirely credited. I am anxious to hear that Maria’s harpsichord has arrived safe. it went from here about the 22d or 23d. of  March, and should by the 3d. of April have been in James river, where the storm would not endanger it. my friendly salutations to mr & mrs Eppes & family, & tenderest love to Maria. Adieu affectionately.
        